DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noguchi et al. (US 2020/0285044).

Regarding claim 1, Noguchi discloses:
A display system comprising: 
a display provided in a mobile body (Noguchi: abstract; Fig 2-3; [0057]; [0060]; display device 71B); 
a concave mirror for displaying, in a first mode, a virtual image of a display image shown by image light emitted by the display (Noguchi: Fig 3; [0058]-
a plane mirror for reflecting, in a second mode, a rear-view image shown by light that has entered the mobile body (Noguchi: Fig 2; traditional rear view mirror on windshield), 
wherein in a top view of the mobile body, the display and the concave mirror are disposed such that a straight line that connects a center of the display and a center of the concave mirror has a predetermined angle relative to a front-and-rear direction of the mobile body (Noguchi: Fig 2-3), and 
a normal direction at a center of a concave mirror surface of the concave mirror when the first mode is functioning and a normal direction that is normal to a plane mirror surface of the plane mirror when the second mode is functioning are not parallel to each other (Noguchi: Fig 2-3).

Regarding claim 3, Noguchi discloses:
The display system according to claim 1, wherein a line passing through the center of the display and extending along the display and a tangent at the center of the concave mirror are parallel to each other (Noguchi: Fig 2-3).

Regarding claim 4, Noguchi discloses:
The display system according to claim 1, wherein the display is disposed closer to a driver of the mobile body than to a straight line that is parallel to the 

Regarding claim 15, Noguchi discloses:
The display system according to claim 1, wherein the plane mirror includes an orientation adjuster that adjusts an orientation relative to the concave mirror surface (Noguchi: Fig 2; traditional rear view mirrors on windshields are adjustable).

Allowable Subject Matter
Claims 2 and 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687. The examiner can normally be reached M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M PONTIUS/Primary Examiner, Art Unit 2488